ORDER

PER CURIAM.
Wilma Earline Hayes (Appellant) appeals from the judgment entered by the trial court in favor of United Fire & Casualty Company (Respondent) on Appellant’s *890equitable garnishment action. We have reviewed the briefs of the parties and the record on appeal and conclude that the judgment of the trial court is supported by substantial evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no prece-dential value. We have provided the parties with a memorandum for their use only setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).